GULOTTA, Judge
(dissenting).
I respectfully dissent.
The duty violated by plaintiff barring her recovery was her failure to reduce her speed from 42 miles per hour when confronted with abnormal traffic conditions on the highway resulting from construction in the area requiring caution signs and signalmen.
Upon approaching Crowder Road, plaintiff either saw, or should have seen,
(1) a “Truck Crossing Ahead” sign, 1,000 feet from the intersection,
(2) a “Flagmen Ahead” sign, 500 feet from the intersection,
(3) a flagman holding one hand extended while waving an orange flag up and down with the other in an effort to *837stop plaintiff’s vehicle traveling westbound on Morrison Road,
(4) another flagman who had stopped a line of eastbound traffic on Morrison Road (coming in the opposite direction from that of plaintiff-) waiting for the truck to cross.
A reduced speed, cautious approach was required under the circumstances, which would have afforded plaintiff control over her vehicle, thereby allowing an opportunity for her to stop in an emergency.
I find no error in the trial court’s conclusion that all parties were negligent, including the plaintiff.
Accordingly, I respectfully dissent.